          Case 7:19-cv-05288-PMH Document 46 Filed 11/16/20 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

WILLIE EARL JONES, JR.
                           Plaintiff,                         ORDER TO SHOW CAUSE

                     -against-                                19-CV-05288 (PMH)
J. CIMORELLI,
                           Defendant.


PHILIP M. HALPERN, United States District Judge:

         Plaintiff Willie Earl Jones, Jr (“Plaintiff”), proceeding pro se and in forma pauperis,

commenced this action on June 4, 2019 and alleges that correctional officer J. Cimorelli

(“Defendant”) injured Plaintiff while he was detained at the Orange County Jail. (Doc. 1).

Defendant answered Plaintiff’s Complaint on September 17, 2019. (Doc. 18). On March 17, 2020,

this case was reassigned to me.

         By letter dated August 23, 2020 and filed via ECF on August 27, 2020, Plaintiff requested

permission to file an Amended Complaint. (Doc. 37). By order dated August 28, 2020, the Court

granted Plaintiff permission to file an Amended Complaint by October 1, 2020. (Doc. 40). To date,

Plaintiff has not filed an Amended Complaint.

         On November 6, 2020, Defendant notified the Court that Plaintiff was released from

NYSDOCCS on September 23, 2020 and that Plaintiff failed to appear for his medical examination

which had been scheduled for October 27, 2020. (Doc. 44). Defendant asserts that the demand for

a medical examination was delivered to Plaintiff at the correctional facility prior to his release.

(Id.).

         The Court has not received notice from Plaintiff providing an updated address. Plaintiff

was notified that, in the event that his address changes, he must notify the Court of his new address,
          Case 7:19-cv-05288-PMH Document 46 Filed 11/16/20 Page 2 of 3




and failure to provide such notification may result in dismissal of his action. (Doc. 5 at 2 (“[I]t is

Plaintiff’s obligation to promptly submit a written notification to the Court if Plaintiff’s address

changes, and the Court may dismiss the action if Plaintiff fails to do so.”); Doc. 7 at 4 (“Plaintiff

must notify the Court in writing if his address changes, and the Court may dismiss the action if

Plaintiff fails to do so.”)).

        Under Federal Rule of Civil Procedure 41(b), “a district judge may, sua sponte, and without

notice to the parties, dismiss a complaint for want of prosecution . . . .” Taub v. Hale, 355 F.2d

201, 202 (2d Cir. 1966); see also West v. City of New York, 130 F.R.D. 522, 524 (S.D.N.Y. 1990)

(“[T]he Supreme Court has recognized the inherent power of a district judge to dismiss a case for

the plaintiff’s failure to prosecute.”); Lewis v. Hellerstein, No. 14-CV-07886, 2015 WL 4620120,

at *1-2 (S.D.N.Y. July 29, 2015) (dismissing pro se plaintiff’s complaint for want of prosecution

after the plaintiff failed to file an amended complaint or submit other filings to the court for four

months); Haynie v. Dep’t of Corr., No. 15-CV-4000, 2015 WL 9581783, at *1-2 (S.D.N.Y. Dec.

30, 2015) (dismissing pro se plaintiff’s complaint for want of prosecution after the plaintiff failed

to respond for six months).

        Here, Plaintiff failed to timely amend his Complaint (or request an extension of time to do

so), failed to appear for his medical examination, and failed to notify the Court of a new address

after his release from the correctional facility. Plaintiffs’ failure to prosecute this action has

impeded the Court’s efforts to “avoid calendar congestion and ensure an orderly and expeditious

disposition of cases.” Cortez v. Suffolk Cty. Corr. Facility, No. 15-CV-1957, 2016 WL 6302088,

at *2 (E.D.N.Y. Oct. 25, 2016). Though the Court is mindful of Plaintiffs’ pro se status, Plaintiffs’

lack of effort in prosecuting this action may be indicative of an intent to abandon this action.




                                                  2
          Case 7:19-cv-05288-PMH Document 46 Filed 11/16/20 Page 3 of 3




         Accordingly, it is hereby ORDERED that Plaintiff show cause in writing on or before

December 14, 2020, why this action should not be dismissed with prejudice for want of prosecution

pursuant to Federal Rule of Civil Procedure 41(b). Failure to comply with this Oder will result in

dismissal of this case for want of prosecution.

         The Clerk of Court is respectfully directed to mail a copy of this Order to Show Cause to

Plaintiff at the address provided on the docket.



                                                   SO ORDERED:

Dated:     New York, New York
           November 16, 2020

                                                   PHILIP M. HALPERN
                                                   United States District Judge




                                                   3
